Case: 1:18-cv-05755 Document #: 152 Filed: 01/02/20 Page 1 of 1 PageID #:1388

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Laura Griffin, et al.
                                                    Plaintiff,
v.                                                                    Case No.:
                                                                      1:18−cv−05755
                                                                      Honorable Matthew
                                                                      F. Kennelly
Safeguard Properties Management LLC, et al.
                                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 2, 2020:


      MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiffs' motion to
compel as to Alissa LLC [140] is withdrawn without prejudice. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
